[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                            NOV 18, 2008
                             No. 08-10293                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 07-00028-CR-3-MCR

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

TERESA ANN CRAWFORD,
a.k.a. Heidi P. Ward,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (November 18, 2008)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Teresa Ann Crawford, who has been indicted for multiple offenses

including impersonation of an officer of the United States, an Air Force colonel,

was found by the district court, pursuant to 18 U.S.C. § 4241(d), to be incompetent

to stand trial and committed to the custody of the Attorney General. Crawford

now appeals the commitment order, contending that the court placed undue weight

on the expert opinion of Dr. Robert Gregg, whose theories regarding

incompetency are allegedly inconsistent. She also contends that her behavior

while testifying at her competency hearing proved that she was mentally

competent.

      We review a district court’s determination that a defendant is incompetent

to stand trial for clear error. United States v. Izquierdo, 448 F.3d 1269, 1276 (11th

Cir. 2006). A factual finding is clearly erroneous only when the reviewing court is

left with a definite and firm conviction that a mistake has been committed. United

States v. Roy, 869 F.2d 1427, 1429 (11th Cir. 1989).

      The Due Process Clause of the Fifth Amendment prohibits the government

from trying a defendant who is incompetent. United States v. Rahim, 431 F.3d
753, 759 (11th Cir. 2005). “For a defendant to be competent to stand trial, he must

have ‘sufficient present ability to consult with his lawyer with a reasonable degree

of rational understanding . . . [and] ha[ve] a rational as well as factual

                                           2
understanding of the proceedings against him.” Id. (citation omitted). “Whether

the defendant is competent is an ongoing inquiry” as he must be competent at all

stages of trial, including sentencing. Id. A district court shall commit a defendant

to the custody of the Attorney General if, after a hearing, the court finds by a

preponderance of the evidence that the defendant is “presently suffering from a

mental disease or defect rendering him mentally incompetent to the extent that he

is unable to understand the nature and consequences of the proceedings against

him or to assist properly in his defense.” 18 U.S.C. § 4241(d). The government

bears the burden of proving a defendant competent. See United States v. Makris,

535 F.2d 899, 906 (5th Cir. 1976).

      Here, the evidence before the district court supported a finding that

Crawford did not have a sufficient ability to consult with her lawyer “with a

reasonable degree of rational understanding . . . [and] ha[ve] a rational as well as

factual understanding of the proceedings against [her].” See Rahim, 431 F.3d at

759. Therefore, the district court’s incompetency finding was not clearly

erroneous.

      AFFIRMED.




                                          3